323 S.W.3d 860 (2010)
STATE of Missouri, Respondent,
v.
Demun D. WALKER, Appellant.
No. WD 71528.
Missouri Court of Appeals, Western District.
November 9, 2010.
Margaret M. Johnston, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before VICTOR C. HOWARD, P.J., THOMAS H. NEWTON, and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Mr. Demun D. Walker appeals from his conviction for endangering a corrections officer, section 565.085. He claims that the record does not demonstrate with "unmistakable clarity" that he knowingly and voluntarily waived the right to jury trial.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).